                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IDRIS ABDUS SABER,         :
          Plaintiff,       :
                           :
    v.                     :                          CIVIL ACTION NO. 18-CV-4149
                           :
WELLS FARGO HOME MORTGAGE, :
         Defendant.        :

                                              ORDER

       AND NOW, this            day of October, 2018, upon consideration of Plaintiff Idris Abdus

Saber’s Motion to Proceed In Forma Pauperis (ECF No. 1) and his pro se Complaint (ECF No.

2), it is ORDERED that:

       1.        Leave to proceed in forma pauperis is GRANTED.

       2.        The Complaint is DEEMED filed.

       3.        The Complaint is DISMISSED without prejudice in accordance with the

Court’s memorandum.

       4.        Saber may file an amended complaint within thirty (30) days of the date of this

Order. Any amended complaint shall clearly state the factual basis for Saber’s claims against

Wells Fargo. Any amended complaint shall also clearly state the basis for this Court’s

jurisdiction over Saber’s claims. Upon the filing of an amendment, the Clerk shall not make

service until so ORDERED.

       5.        The Clerk of Court is DIRECTED to send Saber a blank copy of the Court’s

form Complaint to be used by a litigant bringing a civil action, bearing the above-captioned civil

action number.
       6.      If Saber does not file an amended complaint, this case may be dismissed for

failure to prosecute without further notice.

                                               BY THE COURT:


                                               /s/Wendy Beetlestone, J.
                                               WENDY BEETLESTONE, J.
